DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see paragraph 4 on page 1 of Applicant’s Pre-Brief Conference request, filed June 30, 2021, with respect to the rejection(s) of claim(s) 1-7 under § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nemchick et al. for the limitation of a frame fastened to the upper portion, wherein the bladder is positioned between the frame and the upper portion and the frame is configured to hold the bladder in place during formation of the composite structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (GB 2139934A) in view of Nemchick et al. (US 2009/0057947).
Regarding claim 1, Green teaches a composite manufacturing system (page 1, ll. 79-85; claim 7; FIG. 1) comprising: 
a press (FIG. 1) comprising: 
an upper portion (1); and 
a lower portion (3) having a desired shape for a composite structure (Examiner notes that the device can be used in any orientation, and therefore “upper” and “lower” 
a bladder (4) associated with the upper portion of the press and configured to reach a superplastic state when heated such that the bladder forms the composite structure by applying pressure to the layers of composite material (claim 8; page 2, ll. 45-102). 
However, Green does not teach a frame fastened to the upper portion, wherein the bladder is positioned between the frame and the upper portion and the frame is configured to hold the bladder in place during formation of the composite structure. However, Nemchick teaches a frame (rectangular frame 86) fastened to the upper portion (e.g., upper press platen 38), wherein the bladder (82) is positioned between the frame (86) and the upper portion (38) and the frame is configured to hold the bladder in place during formation of the composite structure (bladder 82 held within rigid rectangular frame 86, thereby satisfying the limitation wherein the bladder is between the frame and the upper portion as claimed, [0035]; FIG. 18). The references as combined are analogous in the field of joining composite structural components with a bladder. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the press to include a frame fastened to the upper portion of the press in order to hold the bladder in place between the frame and upper portion during pressurization as desired by Nemchick ([0035]).

Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Nemchick et al. as applied to claim 1 above, and further in view of Wu et al. (US 2018/0250915).
Regarding claim 2, the references as combined do not expressly teach bladder conditions, wherein the bladder comprises magnesium configured to reach the superplastic state between 600 and 800 degrees Fahrenheit. However, Wu teaches wherein the bladder comprises magnesium configured to reach the superplastic state between 600 and 800 degrees Fahrenheit (claims 7 and 10, where 60-350 ºC represents the range 413-935 ºF), wherein the bladder is in contact with the formed polymer sheet, and is therefore the same temperature. The references as combined are analogous in the field of composite molding by applying pressure via a bladder. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to use the temperature range of 600-800 ºF in order to achieve a thermoplastic state of the polymer sheet as desired by Wu ([0013]).
Regarding claim 3, Green inherently teaches the limitation wherein the bladder is configured to transfer heat to the layers of composite material because the bladder is in contact with the formed polymer sheet (i.e., thermally conductive; see e.g., col. 1, ll. 46-50).
Regarding claim 4, magnesium bladders that have the same physical properties of the represented by foregoing claims 1-3 inherently teach that the bladder is reusable.  
Regarding claim 5, the use of ply drops is considered common practice to one of ordinary skill in the art of laminated composite moulding (see e.g., NPL Vidyashankar, Abstract).  
Regarding claim 6, Nemchick teaches a space between the upper portion and the bladder, wherein pressurized air supplied to the space is configured to separate a portion of the bladder from the upper portion and push the portion of the bladder through the frame against the composite material (bladder 82 distended through frame 86, [0035]; FIG. 18).
Regarding claim 7, Nemchick teaches a frame having a ridge configured to apply pressure around a portion of the bladder to create a substantially air-tight seal to hold the bladder in place; and a hollow center in the frame, wherein the ridge runs around a perimeter of the hollow center and corresponds to the portion of the bladder (“pressurizer may comprise an inflatable bladder that may be sealed against the mold and pressurized,” [0009], [0035]; FIG. 18). 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deck shows a system of making composite materials using drape forming with a deformable bladder secured and surrounded by a frame secured to upper portions of the system.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Evan Hulting/
Examiner
Art Unit 1745



/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        October 22, 2021